Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed January 27, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00028-CR
____________
 
IN RE LAWRENCE KEVIN BILLINGS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
351st District Court
Harris, County, Texas
Trial Court No. 888561
 
 
 

MEMORANDUM 
OPINION
On January 12, 2011, relator Lawrence Kevin Billings
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code Ann §22.221; see also Tex. R. App. P. 52.1. In his petition,
relator asks that this court compel the respondent, the Honorable Mark Kent
Ellis, presiding judge of the 351st District Court in Harris County, to vacate
relator’s judgment of conviction for aggravated assault.  We dismiss for want
of jurisdiction.
In 2002 a jury convicted relator of aggravated assault and sentenced him
to confinement for 25 years in the Institutional Division of the Texas
Department of Criminal Justice.  This court affirmed his conviction.  Billings
v. State, No. 14-02-00861-CR, 2003 WL 22996914 (Tex. App.—Houston [14th
Dist.] Dec. 23, 2003, no pet.) (not designated for publication). 
The substance of the relief sought by relator in his petition
is habeas corpus relief following a final felony conviction.  Article 11.07 of
the Texas Code of Criminal Procedure provides the exclusive means to challenge
a final felony conviction.  Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.
1995).  Such an application for writ of habeas corpus is returnable to the Court
of Criminal Appeals.  The court of appeals does not have jurisdiction.  Id.
Accordingly, we dismiss relator’s petition for lack
of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel
consists of Justices Justices Anderson, Seymore, and McCally.
Do Not Publish —
Tex. R. App. P. 47.2(b).